DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 24-33 and 35-44 in the reply filed on 11/04/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine group II and group III.  This is not found persuasive because group II is drawn to a distinct statutory category which would require different CPC (directed to method of manufacturing a prosthesis and 3D printing) and text search as group II is directed to a method of producing the medical product. Furthermore, group III is directed to a kit comprising additional implants/structures not found in group I such as the screw and suture. These additional implants/structures would require additional text search. 
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 includes the limitation “the intended bending regions surround the at least one structural element of the second group in a cornerless manner.” However, it is unclear how the bending regions surround the structural element in a cornerless manner. It is unclear what applicant means by a “cornerless” manner.
Claim 40 includes the limitation “the intended bending regions are folding regions of the product.” It is unclear from the drawings how the bending regions are folding regions.
Claim 42 includes the limitation “the structural elements of the first and or second group comprise a resorbable material or consist of such a material.” It is unclear what is regarded by “such material.”  The claim is indefinite.
Claim 43 includes the limitation “the structural elements of the first and or second group comprise a nonresorbable material or consist of such a material.” It is unclear what constitutes “such material.”  The claim is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-26, 28-35, 37-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt U.S. Publication 2014/0121776 A1
Regarding Claim 24, Hunt discloses a medical product 100 (bone implant, see abstract and paragraph [0009]) for use in the filling up and/or closure of a bone cavity having structural elements connected to one another, characterized in that the structural elements are dividable into at least two groups of structural elements, namely at least into a first group of structural elements  108a, 108c and into a second group of structural elements 501a, 501b (as seen in Figures 1A, 5B and 5D and paragraphs [0010] and [0044-0045] and [0072-0073]), the structural elements of the first group 108a, 108c having a lower hardness than the structural elements of the second group 501a, 501b (paragraphs [0010] and [0044-0045] and [0072-0073]), wherein the structural elements of the first group 108a, 108c that are connected to one another form a number of intended bending regions of the product (as seen in the Figure 1A and 5A-5D).
Regarding Claim 25, Hunt et al. discloses characterized in that the product is an implant (spinal fusion cage, abstract and paragraph [0009]).
Regarding Claim 26, Hunt et al. discloses the structural elements of the first group are flexible (the struts are capable of elongation, see paragraphs [0026] and [0067]).
Regarding Claim 28, Hunt et al. discloses characterized in that the structural elements of the second group 40 are dimensionally stable or load-bearing (paragraphs [0010] and [0076], the central struts are dimensioned to have deformation strength greater than the surrounding to accommodate loading).
Regarding Claim 29, Hunt et al. discloses characterized in that the structural elements of the first group 108a, 108c are identical (the X shaped strut and the perimeter square struts seems identical as seen in Figures 1A-1B).
Regarding Claim 30, Hunt et al. discloses characterized in that the structural elements of the second group are dividable into two or more subgroups, the structural elements of each 
Regarding Claim 31, Hunt et al. discloses characterized in that the structural elements of the first group are elongated structural elements, i.e., structural elements having a length-to-width ratio or length-to-diameter ratio greater than 1 (paragraphs [0009] and [0030]).
Regarding Claim 32, Hunt et al. discloses the product has a planar structure, more particularly sheet-shaped planar structure (paragraphs [0025-0029] and [0032-0033]), constructed from the structural elements of the first and second group, the length and width of which planar structure is in each case larger than the thickness or height of said planar structure (as seen in the annotated Figure 7).
Regarding Claim 33, Hunt et al. discloses characterized in that the structural elements of the first and/or second group have holes or openings (as seen in Figures 1A and 5A-5D).
Regarding Claim 34, Hunt et al. discloses characterized in that structural elements of the first group 108a, 108c that are connected to one another form a number of intended bending regions of the product, more particularly of the planar structure (as seen in Figures 1A and 5A-5D, the first group of struts forms the outer periphery of the implant).
Regarding Claim 35, Hunt et al. discloses characterized in that the intended bending regions surround in each case at least one, more particularly just one, structural element of the second group 501a, 501b (as seen in Figures 1A and 5A-5D).
Regarding Claim 37, Hunt et al. discloses the intended bending regions surround the at least one structural element of the second group in a polygonal manner, more particularly in the shape of a triangle (paragraphs [0038], [0041], [0054] and [0076]).
Regarding Claim 38, Hunt et al. discloses the intended bending regions (first structural regions 108a, 108c) are in each case in rows, more particularly in the form of rows arranged in parallel to one another (as seen in Figures 1A and 5A-5D and paragraphs [0010] and [0035]).
Regarding Claim 41, Hunt et al. discloses the intended bending regions are connected to one another at least in part via one or more structural elements of the second group (as seen in Figures 1A, 5A-5D, the outer perimeter struts are connected to the second group of struts in the center).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt U.S. Publication 2014/0121776 A1.
Regarding Claim 36, 39, Hunt et al. discloses characterized in that the intended bending regions (regions 108a, 108c, 107) surround the at least one structural element of the second group 501a, 501b (paragraphs [0034-0035], [0038], [0041]). In the embodiment used in the rejection above, Figures 1A and 5A-5D does not expressly disclose the intending bending regions surrounding the second group are curved/circular. However, in an alternative embodiment as provided by the extrinsic evidence described in Hunt U.S. Publication 2013/0123935, Hunt et al. teaches the web structure in Figures 26A-26D includes one or more planar truss units constructed of straight or curved/arched members (struts) to form a rounded structure (as seen in Figures 26A-26D and paragraphs [0017], [0127-0128], [0138], [0148], [0154]) that would closely match the curved profile of the joint (paragraphs [0017], [0127-0128], [0138], [0148], [0154]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straight struts to be curved as taught by Hunt et al. (as evidenced by the extrinsic evidence provided in paragraph [0063]) to form a rounded structure that would closely match the curved profile of the joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774